Citation Nr: 0832123	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-39 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for status post septoplasty with removal of nasal 
polyps for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The veteran served on active military duty from January 1977 
to January 1982 and from October 1982 to February 2001. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

As support of his claim for a higher initial rating, the 
veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in July 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  At 
the time of the hearing, the veteran submitted additional 
evidence.  The submission of such evidence was accompanied by 
a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2007).     

In addition, the Board observes that in a September 2001 
rating decision, the RO granted service connection for 
degenerative joint disease (DJD) of the knees and lumbar 
spine with a 10 percent disability rating; bilateral plantar 
fasciitis with bilateral heels spurs, comminuted intra-
articular distal radius fracture of the left wrist, and left 
malleolus sprain with a noncompensable disability rating; and 
denied service connection for residuals of laceration of the 
left thumb, jammed right thumb, fracture of the mid-shaft and 
right clavicle with inferior displacement and/or tendonitis 
of the right shoulder, and fracture of the 5th distal 
metacarpal of the right hand.  The veteran appealed the 10 
percent disability rating for his DJD of the knees and of the 
lumbar spine. In a July 2003, the RO issued a statement of 
the case (SOC).  The veteran did not perfect his appeal by 
filing a substantive appeal (e.g., VA Form 9 or equivalent 
statement) of that issue.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2007).  He also did not appeal the 
initial rating or effective date assigned for the remaining 
conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the veteran must separately appeal these downstream 
issues).  Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  The objective evidence of record with regard to service-
connected status post septoplasty with removal of nasal 
polyps for chronic sinusitis is negative of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

2.  The objective evidence of record also is negative of any 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for status post septoplasty with removal of nasal 
polyps for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.97, Diagnostic Code 
6510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in May 2003 and July 
2005.  These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in July 2005, April 2008, and May 2008, 
with subsequent readjudication of his claim in October 2005 
following the July 2005 notice.  The veteran subsequently 
testified at a Travel Board hearing held in July 2008, 
following the April 2008 and May 2008 notices.  

With respect to the duty to assist, the veteran has submitted 
all relevant private medical records and several lay 
statements.  In addition, the veteran provided testimony in 
support of his claim in a July 2008 Travel Board hearing.  
The VA also has provided the veteran with three VA 
examinations, dated in August 2005, December 2006, and May 
2008, in connection with his claim for a higher initial 
rating for his chronic sinus disorder.  

Thus, given that the RO has secured all available medical 
records, provided the veteran with several VA examinations, 
and given an opportunity for the veteran to provide 
testimony, there is no indication that any additional 
evidence remains outstanding.  The duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, July 
22, 2002) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

Here, the RO initially granted service connection for a left 
deviated septum and assigned it an evaluation of zero percent 
under Diagnostic Code 6502 (deviated septum) under 38 C.F.R. 
§ 4.97 in a February 2004 rating decision.  However, 
following a claim of an error in the RO's rating decision 
filed by the veteran, the RO issued another rating decision 
in January 2008, changing the Diagnostic Code under which the 
veteran's disorder was rated to Diagnostic Code 6510 (chronic 
pansinusitis sinusitis), and assigning an evaluation of 10 
percent from July 22, 2002, the date the veteran's original 
service-connection claim was received.  See 38 C.F.R. § 4.97.  
The veteran now asserts that his sinus disorder meets the 
criteria for a disability rating in excess of 10 percent.  
See transcript of Travel Board hearing dated in July 2008.    

Under Diagnostic Code 6510, chronic pansinusitis sinusitis, a 
10 percent disability rating is warranted when there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is in order when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A maximum 50 percent rating requires 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97.

Upon analysis of the evidence of record, the Board finds that 
an initial disability rating in excess of 10 percent for the 
veteran's chronic sinus condition is not warranted.  38 
C.F.R. § 4.7.  The veteran claims to experience constant 
sinus headaches, facial pain, blurred vision, discharge 
crustiness, and sinus infections; to require the use of 
antibiotics; and to suffer from incapacitating episodes three 
or four times a month.  See Form 9 dated in January 2007; 
transcript of Travel Board hearing dated in July 2008.  
However, none of the private treatment records and VA 
examination reports bear out the veteran's subjective 
complaints.  In particular, VA examination reports dated in 
August 2005, December 2006, and May 2008 reveal no purulent 
discharge, tenderness, crusting, obstruction, or sinusitis.  
There is also no medical evidence whatsoever of 
incapacitating episodes requiring bed rest and treatment by a 
physician.  Moreover, it is significant that there was no 
mention by the veteran of symptoms of headaches and pain, 
incapacitating episodes, or prolonged use of antibiotics, 
during any of the VA examinations.  In fact, the only mention 
of antibiotics use was during the August 2005 VA examination, 
when the veteran reported using antibiotics approximately one 
to three times over the past three years for an acute sinus 
infection.  Moreover, the May 2008 VA examiner noted that the 
veteran's severe nasal congestion was due to the overuse of 
Afrin rather than any chronic sinus condition.  A recent 
computed tomography (CT) scan of the veteran's sinuses also 
failed to reveal anything extraordinary.  See radiology 
report dated in April 2007.  Finally, although there is 
evidence of a surgery performed for a deviated septum and to 
remove nasal polyps, there is no evidence of radical surgery.  
See surgical report by Dr. R.B., dated in February 2002.    

Thus, based on the medical evidence of record, a rating in 
excess of 10 percent is not in order.  In this respect, other 
diagnostic codes for nose and throat disorders that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.97, Diagnostic Code 6504 
(loss of part of, or scars of the nose); Diagnostic Code 6511 
(chronic ethmoid sinusitis); Diagnostic Code 6512 (chronic 
frontal sinusitis); Diagnostic Code 6513 (chronic maxillary 
sinusitis); Diagnostic Code 6514 (chronic sphenoid 
sinusitis); Diagnostic 6515 (active or inactive tuberculous 
laryngitis); Diagnostic Code 6516 (chronic laryngitis); 
Diagnostic Code 6518 (total laryngectomy); Diagnostic Code 
6519 (complete organic aphonia); Diagnostic Code 6520 
(stenosis of larynx, including residuals of laryngeal trauma 
(unilateral or bilateral)); Diagnostic Code 6521 (injuries to 
pharynx); Diagnostic Code 6522 (allergic or vasomotor 
rhinitis); Diagnostic Code 6523 (bacterial rhinitis); and 
Diagnostic Code 6524 (granulomatous rhinitis).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Accordingly, due to the lack of medical evidence to support 
an initial higher rating for the veteran's sinus disorder, 
the Board finds the preponderance of the evidence is against 
a disability rating in excess of 10 percent for status post 
septoplasty with removal of nasal polyps for chronic 
sinusitis.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the veteran's sinus 
disorder should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 125-26.  Since the effective date 
of his award, the veteran's sinus disorder has never been 
more severe than contemplated by its existing rating, so the 
Board cannot "stage" his ratings in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

An initial disability rating in excess of 10 percent for 
status post septoplasty with removal of nasal polyps for 
chronic sinusitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


